Judgment unanimously affirmed. Memorandum: We conclude that trial counsel’s representation of defendant, viewed in its entirety, provided him with effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147; People v Trait, 139 AD2d 937, lv denied 72 NY2d 867). Defendant’s contention that the trial *871court’s charge on the defense of justification was inadequate has not been preserved for appellate review (see, CPL 470.05 [2]; People v Harrell, 59 NY2d 620). In any event, the court’s charge on the defense of justification was adequate (see, People v Bowick, 191 AD2d 1019, lv denied 81 NY2d 1070; People v Estela, 177 AD2d 646, lv denied 79 NY2d 856). It was error for the trial court to permit the People, over objection, to introduce evidence of defendant’s pre-arrest silence (see, People v De George, 73 NY2d 614; People v Conyers, 52 NY2d 454, 457). That error, however, was harmless. The proof against defendant was overwhelming and there is no reasonable possibility that the improperly admitted evidence affected the jury’s verdict (see, People v Crimmins, 36 NY2d 230, 237; see also, People v Johnson, 57 NY2d 969, 970).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Manslaughter, 1st Degree.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.